PER CURIAM.
This is the usual action in equity to enjoin the use by deiendants of plaintiff’s easements of light, air, and access, and for the recovery of past damages caused thereby. The premises in suit are known as “No. 283 Bowery,” and are located on the eastern side of that street, 23 feet north of the corner of Houston street. The lot is 26 feet 10 inches in width front and rear, and 75 feet in depth. Upon it is a brick building 60 feet deep, with five stories and basement, having a store on the first floor, and four floors over the store. The basement is used as a barber shop, the store as a wholesale and retail cigar store, and the four upper floors as a lodging house. This building was placed there by the plaintiff and his brother in 1883, at a cost of $25,000, which, together with the sum of $34,000 paid for the lot, would make the cost of the premises in 1883, $59,000. There was testimony given showing the rental history of the building and the fee values of the property, and, after weighing all the considerations in favor of and against an award, the judge at special term fixed the rental damage at the rate of $200 per year for a little over four years, and the lessened value of the premises at $3,500. We think that there was testimony to support the awards thus made, and, there being no other questions than such as have been frequently disposed of, it remains but to affirm the judgment, with costs.